Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
1.	The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  
Claim 9, lines 2-3, recites “wherein the second perimeter is greater than the first perimeter”.  Deriving from claims 1 and 8 (as shown in Figures 3A-3C), the second reflector structure (212) extend above the first reflector structure (216); the first array of first frequency band radiating elements (mid-band elements 232) extend outwardly from the first reflector; a second array of second frequency band radiating elements (high-band elements 242).  Figure 3A shows that the perimeter of the second reflector structure 212 is smaller than the perimeter of the first reflector structure 216 which conflicts with the recitation of claim 9.  Therefore, the feature of “the second perimeter is greater than the first perimeter” must be shown or the features canceled from the claims.  No new matter should be entered.
Claim 10, lines 1-3, recites “a third array of third frequency band radiating elements that are mounted to extend outwardly from the first reflector structure”.  Figure 3A only shows that a third array 220 of third frequency band radiating elements (222) that are mounted to extend outwardly from the second reflector structure 212 instead of from the first reflector structure 216 .  Therefore, the feature of “a third array of third frequency band radiating elements that 
Claim 14 is objected for the same reason as claim 10.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
2.	The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
3.	Claims 14 and 35 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 14, lines 1-3, recites the limitation “a third array of first frequency band radiating elements that are mounted to extend outwardly form the first reflector structure”.  Examiner cannot determine whether the third array of radiating elements having a first frequency band or a third frequency band.  Furthermore, Figure 3A shows a third array of radiating elements (222) having a third frequency band being mounted to extend outward from the second reflector structure (212) instead of the first reflector structure.  The first reflector structure only has a first array of first frequency band radiating elements (mid-band elements 232) mounted thereto.  Clarification/correction required.
Claim 35, lines 1-3, recites “the first transverse cross-section is an octagonal transverse cross-section and the second transverse cross-section is an octagonal transverse cross-section”.  Claim 35 depends on claim 33.  Claim 33, lines 2-3 recites “the second reflector structure has a second transverse cross-section that is different from the first transverse cross-section”.  Claim 35 is claiming that both first cross-section and the second cross-section being octagonal thus contradicts with claim 33.  Clarification/correction required.

Claim Rejections - 35 USC § 102
4.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


5.	Claims 31, 32, 39, 40 and 42 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dearnley et al (US 2004/0174317 A1), hereinafter Dearnley.  (Applicant’s submitted prior art).
Regarding claim 31, Dearnley (Figure 1A) teaches a base station antenna comprising:
a first reflector structure 160 having first and second generally opposed sides;
a first array 10 of radiating elements 110 that are mounted to extend outwardly from the first side of the first reflector structure and a second array 10 of radiating elements 110 that are mounted to extend outwardly from the second side of the first reflector structure;
a second reflector structure 161 having third and fourth generally opposed sides; and
a third array 25 of radiating elements 111 that are mounted to extend outwardly from the third side of the second reflector structure and a fourth array 25 of radiating elements 111 that are mounted to extend outwardly from the fourth side of the second reflector structure,
wherein the first side is a first distance from the second side and the third side is a second distance from the fourth side, and
wherein the second distance is different from the first distance (Figures 2A and 2B).
Regarding claim 32, as applied to claim 31, Dearnley (Figure 1A) teaches that the first reflector structure 160 and the second reflector structure 161 each extend along a common longitudinal axis.

a first reflector structure 161 that extends along a first longitudinal axis and that has a transverse cross-section having a first perimeter;
a plurality of arrays 25 of first frequency band radiating elements 111 that are mounted to extend outwardly from respective sides of the first reflector structure;
a second reflector structure 160 that extends along a second longitudinal axis and that has a transverse cross-section having a second perimeter that is different from the first perimeter; and
a plurality of arrays 10 of second frequency band radiating elements 110 that are mounted to extend outwardly from respective sides of the second reflector structure, the first and second frequency band radiating elements having different configurations (para [0023]).
Regarding claim 40, as applied to claim 39, Dearnley (Figure 1A) teaches that the first reflector structure 161 and the second reflector structure 160 each extend along a common longitudinal axis.
Regarding claim 42, as applied to claim 39, Dearnley (para [0028]) teaches that the first array of radiating elements are configured to operate in a first frequency band (900 MHz) and the second array of radiating elements are configured to operate in a second frequency band (1900 MHz) that is at higher frequencies than the first frequency band, and wherein the second perimeter is greater than the first perimeter (Figures 2A and 2B).

Claim Rejections - 35 USC § 103

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
7.	Claims 1-4, 8, 9, 33, 34, 36, 37 and 41 are rejected under 35 U.S.C. 103 as being unpatentable over Dearnley in view of Bisiules et al (US 2019/0028159 A1), hereinafter Bisiules.  (Applicant’s submitted prior art).
Regarding claim 1, Dearnley (Figure 1A) teaches a base station antenna comprising:
a first reflector structure 160 that extends about a first longitudinal axis, the first reflector structure having a first transverse cross-section;
a second reflector structure 161 that extends about a second longitudinal axis, the second reflector structure having a second transverse cross-section, and the second reflector structure extending above the first reflector structure;

a second array of second frequency band radiating elements 111 that are mounted to extend outwardly from the second reflector structure, the first frequency band being non-overlapping with the second frequency band (para [0028]).
Dearnley does not explicitly teach that the second reflector structure having a second transverse cross-section that is different from the first transverse cross-section.
Bisiules (Figures 20A and 20B) teaches a base station antenna having reflector structures with rectangular or octagonal transverse cross-section.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the base station antenna of Dearnley such that the second reflector structure having a second transverse cross-section that is different from the first transverse cross-section, as taught by Bisiules, doing so would allow support to different bands of operation in various sectors.
Furthermore, it would have been an obvious matter of design choice to configure a radome that extends around the first reflector structure and the second reflector structure or each reflector structure individually.
Regarding claim 2, as applied to claim 1, Dearnley (Figure 1A) teaches that the first longitudinal axis and the second longitudinal axis are substantially collinear.
Regarding claim 3, as applied to claim 1, Bisiules (Figure 20B) teaches that the transverse cross-section is an octagonal transverse cross-section.  It would have been obvious to one have ordinary skill in the art before the effective filing date of the claimed invention to 
Regarding claim 4, as applied to claim 3, Bisiules (Figure 20A) teaches that wherein the transverse cross-section is a rectangular transverse cross-section.  It would have been obvious to one have ordinary skill in the art before the effective filing date of the claimed invention to configure the second transverse cross-section to be an octagonal transverse cross-section in order to provide communication support to a desired sector.
Regarding claim 8, as applied to claim 1, Dearnley (Figures 2A and 2B) teaches that a first perimeter of the first transverse cross-section is different than a second perimeter of the second transverse cross-section.
Regarding claim 9, as applied to claim 8, Dearnley (para [0028]) teaches that the second frequency band (1900 MHz) is at higher frequencies than the first frequency band (900 MHz).
Regarding claim 33, Dearnley teaches the claimed invention, as applied to claim 31, except that the first reflector structure has a first transverse cross-section and the second reflector structure has a second transverse cross-section that is different from the first transverse cross-section.
Bisiules (Figures 20A and 20B) teaches a base station antenna having reflector structures with rectangular or octagonal transverse cross-section.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the base station antenna of Dearnley such that the second reflector structure having a second transverse cross-section that is different from 
Regarding claim 34, as applied to claim 33, Bisiules teaches base station antenna with reflector structure having rectangular or octagonal transverse cross-section.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to configure the first transverse cross-section to be a rectangular transverse cross-section and the second transverse cross-section to an octagonal transverse cross-section in order to allow communication support to different bands of operation in various sectors.
Regarding claim 36, as applied to claim 33, Dearnley (Figures 2A and 2B) teaches that a first perimeter of the first transverse cross-section is different than a second perimeter of the second transverse cross-section.
Regarding claim 37, as applied to claim 36, Dearnley (para [0028]) teaches that the first array of radiating elements are configured to operate in a first frequency band (900MHz) and the second array of radiating elements are configured to operate in a second frequency band (1900 MHz) that is at higher frequencies than the first frequency band, and wherein the second perimeter is greater than the first perimeter (Figures 2A and 2B).
Regarding claim 41, Dearnley teaches the claimed invention, as applied to claim 40 above, except explicitly mention that the transverse cross-section of the first reflector structure is a rectangular transverse cross-section and the transverse cross-section of the second reflector structure is an octagonal transverse cross-section.
Bisiules (Figures 20A and 20B) teaches a base station antenna having reflector structures with rectangular or octagonal transverse cross-section.
.

Allowable Subject Matter
8.	Claims 38 and 43 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Dearnley/Bisiules fails to further teach a third array radiating elements that are configured to operate in a third frequency band that is at higher frequencies than the second frequency band mounted to extend outwardly from the first reflector structure.

Conclusion
9.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Bryce et al (WO 2018/140305A) discloses a base station antenna having three sets radiating elements operating in different frequencies.
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOANG V NGUYEN whose telephone number is (571)272-1825.  The examiner can normally be reached on Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dimary Lopez can be reached on (571) 270-7983.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HOANG V NGUYEN/Primary Examiner, Art Unit 2845